TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00222-CV


                        Michael Belcher and Vicky Belcher, Appellants

                                                 v.

   Woodlake Property Owners Association, Section One, Inc.; William “Bill” King; and,
                        Thomas “Tom” Kirwan, Appellees




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
   NO. 285,950-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING

                                            ORDER


PER CURIAM

               Appellants filed this interlocutory appeal from the district court’s order denying

their motion to dismiss under Chapter 27 of the Texas Civil Practice and Remedies Code. See

Tex. Civ. Prac. & Rem. Code §§ 27.001–27.011, 51.014(a)(12) (Texas Citizens Participation

Act). This automatically stayed all proceedings in the trial court pending resolution of the

appeal. See id. § 51.014(b).

               Appellants filed a motion to lift the stay of the trial-court proceedings to allow the

district court to make the findings prescribed in section 27.007 of the Texas Civil Practice and

Remedies Code. See id. § 27.007(a). Appellants also request that we direct the district clerk to

supplement the records in this appeal within ten days of the district court’s signing of the order

making the above findings. Finally, Appellants seek an extension of time to file their brief with

this Court to incorporate and address the district court’s findings under section 27.007(a).
                Appellees have not responded to Appellants’ motion.

                We grant Appellants’ motion in part.         We lift the stay of the trial-court

proceedings for 30 days (until July 8, 2019) to allow the district court to issue an order making

the findings required by section 27.007(a) of the Texas Civil Practice and Remedies Code and

directing the district clerk to prepare and forward an appropriate supplemental clerk’s record to

this Court. The supplemental clerk’s record should be forwarded to this Court within ten days

after the district court signs the order.

                Because Appellants have already filed their appellate brief, we dismiss as moot

their request for an extension of time. Appellants may file a supplemental brief to incorporate

and address the district court’s findings within fifteen days of the district court’s signing of the

order making the findings.

                It is ordered on June 7, 2019.


Before Chief Justice Rose, Justices Kelly and Smith